Title: To Thomas Jefferson from Oliver Evans, 8 May 1805
From: Evans, Oliver
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Phila. May 8th. 1805
                  
                  I have obtained liberty of Mr. Clymer to communicate his project—he conceives that an enemy may be effectually prevented from firing a gun either cannon or small arms and be thrown into the utmost confusion by such a shower of either cold or hot water as could be thrown on them by a strong fire engine or a strong steam boiler such as I use with the power of 100 or 150 or 200 bls to the inch at the distance of 40 or 60 Yards—Hot water however cannot be thrown to so great a distance as cold, because the heat leaves it as quick as lightning after it is exposed to the open atmosphere reducing it to the temperature of 212 degrees. the heat in leaving it would disperse the column and thereby prevent it from being thrown so far—Any further communication as to the execution of the project Mr. Clymer is willing to give if required—
                  Your most obdt Humb Servt
                  
                     Oliver Evans 
                     
                  
               